Citation Nr: 1737007	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia Regional Office and Insurance Center


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.

2.  Whether the character of the appellant's discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	S. Scouten, individual providing one-time representation under 38 C.F.R. § 14.630 



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to August 1970 to include service in Vietnam.  He was awarded the Combat Action Ribbon and Vietnam Service Medal with one star in connection with his service. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from administrative decision of the Department of Veterans Affairs (VA) Philadelphia Regional Office and Insurance Center. 

In September 2014, prior to certification to the Board, a Form 21-22a was submitted for S. Scouten, designating her as an individual providing representation under 38 C.F.R. § 14.630, which allows for one-time representation by an individual who is not accredited by VA as required in 38 C.F.R. § 14.629.  As such, the Board finds that the named individual listed on the title page above may serve as the representative pursuant to 38 C.F.R. § 14.630.

As an initial matter, the Board notes that the appellant's underlying claims for service connection have not yet been adjudicated, as the threshold issue to be addressed is whether the character of his discharge is a bar to VA benefits.  However, in light of the fact that the Board finds herein that the appellant's character of discharge is not a bar to VA benefits, his claims for service connection are referred to the Agency of Original Jurisdiction for appropriate action.



FINDINGS OF FACT

1.  A September 2009 administrative decision found that the Veteran's character of discharge was a bar to VA benefits, and the Veteran was notified of the decision and his appellate rights, but did not appeal or submit new and material evidence within one year of that decision.

2.  The evidence received since the last final September 2009 decision finding that the Veteran's character of discharge is a bar to receiving VA benefits is new and material and raises a reasonable possibility of substantiating the claim that character of discharge is not a bar to benefits.

3.  An original DD Form 214 and personnel records, show that the appellant was discharged from his period of service from March 1968 to August 1970 under "other than honorable conditions."

4.  The Veteran's character of discharge was upgraded to "honorable" pursuant to 38 U.S.C.A. § 1552, and a Form DD 214 was reissued October 6, 2011.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 2009 administrative decision finding the Veteran's character of discharge is a bar to any VA benefits, is new and material, and warrants reopening of the previous appeal.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).

2.  The character of the Veteran's discharge from service is not a bar to benefits administered by the VA.  38 U.S.C.A. § 5303 (West 2015); 38 C.F.R. § 3.12(d), (e) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Most recently, in September 2009 there was an administrative denial finding character of discharge was a bar to any VA benefits.  The Veteran was provided notice of the decision and his appellate rights, and although he submitted an Application for Correction of Military Record under the provisions of 10 U.S.C. § 1552 in May 2010, this did not amount to a Notice of Disagreement.  See 38 C.F.R. § 20.201 (stating that a notice of disagreement must express dissatisfaction or disagreement with the decision and a desire to contest the result, and must do so in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement was not a NOD because it did "not purport to disagree with an RO decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a NOD because the writing expressed no dissatisfaction with the rating decision or a desire for appellate review).  Neither was it pertinent evidence where there was an application, but no decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.1103.

The evidence received since the September 2009 decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156(a) (2016).  Specifically, an October 2011 DD Form 214 shows an upgraded character of discharge pursuant to 10 U.S.C. § 1552.  This new evidence addresses the reason for the previous denial; that is, a means to set aside the prior bar to benefits.  Accordingly, the claim is reopened and will be considered on the merits.

Character of Discharge

Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits.  See 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the regulatory bars, which are at issue in this appeal, a discharge or release because of one of several possible offenses is considered to have been issued under dishonorable conditions, as applicable here:  (4) Willful and persistent misconduct, to include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

The Veteran's original DD Form 214 shows that he was ordered home awaiting action of Appellate Review Board on May 21, 1970, with a discharge by reason of sentencing of a Special Court-martial.  His character of discharge was under conditions other than honorable.  Specifically, personnel records show that the Veteran was absent without proper authority on multiple occasions, from August 6, 1969 to October 22, 1969, and from November 8, 1969 to November 10, 1969, totaling at least 70 days and amounting to "willful and persistent misconduct" such that his character of discharge was under conditions other than honorable.  38 C.F.R. § 3.12(d)(4).  

In May 2010 an Application for Correction of Military Record under 10 U.S.C. § 1552 was received on the Veteran's behalf.  A July 2011 Majority Report of the Board at the Department of the Navy found that the Veteran suffered a significant mental disorder that significantly extenuated and mitigated his acts of misconduct, such that the record should be corrected to show he was discharged under honorable conditions.  Indeed, a DD Form 214 was reissued in October 2011 pursuant to 10 U.S.C. § 1552, showing the character of discharge as honorable.

An honorable discharge or discharge under honorable conditions issued through a board for correction of records established under authority 10 U.S.C. § 1552 is final and conclusive on VA.  The action of the board sets aside any prior bar to benefits imposed under paragraph (c) or (d) of this section.  38 C.F.R. § 3.12(e) (2016).

As such, the Veteran's character of discharge is honorable, and is not a bar to benefits issued by the VA.


ORDER

New and material evidence having been received, the September 2009 denial of the Veteran's appeal finding the Veteran's character of discharge is a bar to receipt of VA benefits, is reopened.  

The character of the appellant's discharge from service is not a bar to benefits administered by the VA.



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


